Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  140842 (60)                                                                                          Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices


  _________________________________________
  In re LENA ANNE BECK and AVERY JOEL
  BECK, Minors.
  _________________________________________
  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
                                                                    SC: 140842
  v                                                                 COA: 293138
                                                                    Oakland CC Fam Div:
  LAWRENCE MICHAEL BECK,                                                 07-733751-NA
             Respondent-Appellant.
  _________________________________________


                 On order of Chief Justice, the motion by the Family Law Council for the
  Family Law Section of the State Bar of Michigan for leave to file a brief amicus curiae in
  this case is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2010                    _________________________________________
                                                                               Clerk